Citation Nr: 0016236	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  94-49 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
left wrist fracture, currently evaluated as 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



INTRODUCTION

The veteran served on active duty from August 1958 until June 
1964.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The veteran is right-handed; thus, his left wrist is his 
minor extremity.

2.  The veteran's left wrist disorder manifests restricted 
range of motion and subjective complaints of pain, without 
evidence of ankylosis.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for the residuals of a left wrist fracture have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R., Part 4, 
Diagnostic Codes 5003, 5010, 5214, 5215 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claim for an increased evaluation is well grounded if the 
appellant indicates that he has suffered increased 
disability.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Jones v. Brown, 7 Vet. App. 134, 138 (1994).  

Service medical records dated in December 1961 relate that 
the veteran reported injuring his left wrist earlier in 1960.  
An August 1962 X-ray revealed an ununited fracture of the 
proximal 1/3 of the left navicular.  In October 1962 a closed 
reduction of the left navicular fracture with K-wire fixation 
was performed.  Based on in-service treatment, a rating 
decision in April 1966 granted service connection for the 
residuals of a left wrist fracture, assigning a 
noncompensable evaluation.  A January 1998 rating action 
increased the rating to 10 percent, effective from June 1994. 

Disability evaluations are administered under a Schedule for 
Rating Disabilities (Schedule) which is found in 38 C.F.R. 
Part 4 (1999) and is designed to compensate a veteran for the 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991).  Separate diagnostic codes identify the various 
disabilities.  Id.  

It is noted that the VA examiner at the veteran's July 1997 
VA examination reported that the veteran's claims folder was 
not reviewed.  Although the evaluation of a service-connected 
disability requires a review of the veteran's medical history 
with regard to that disorder, the primary concern in a claim 
for an increased evaluation for a service-connected 
disability is the present level of disability.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The veteran for the 
most part reported his history accurately.  While the veteran 
inaccurately reported that he had a metal pin inserted into 
the wrist, VA X-rays were taken in July 1997 which failed to 
show evidence of a metal pin.  Moreover, the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court), has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Supra. 

With these regulations and this Court decision in mind, the 
Board will address the issue of the evaluation of the present 
level of disability resulting from the veteran's service-
connected disability.

VA X-rays, dated in July 1997, showed moderate degenerative 
changes of the first carpal-metacarpal joint.  Arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  38 C.F.R. Part 4, Code 5010 (1999).  
Degenerative arthritis established by X-ray findings, under 
Diagnostic Code 5003, is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the joint 
involved.

The RO has also rated the veteran under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215, for limitation of motion of the wrist.  
Under Diagnostic Code 5215, a 10 percent evaluation may be 
assigned for palmar flexion limited in line with the forearm, 
and for dorsiflexion less than 15 degrees.  A 10 percent 
evaluation is the only assignable rating under this 
diagnostic code for both the major and minor extremities.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5214, a 20 percent 
evaluation may be assigned for favorable ankylosis of the 
minor wrist in 20 degrees to 30 degrees dorsiflexion.  A 30 
percent evaluation may be assigned under this diagnostic code 
for ankylosis of the minor wrist in any other position, 
except favorable; a 40 percent evaluation requires 
unfavorable ankylosis in any degree of palmar flexion, or 
with ulnar or radial deviation. 

The Board concludes, based on the entire record, that the 
veteran's disability picture more nearly approximates the 
schedular criteria for the current 10 percent evaluation for 
limitation of motion of the wrist.  Although recent clinical 
findings show that limitation of motion is present, the Board 
notes that the maximum rating allowed under Diagnostic Code 
5215 has already been assigned.  Furthermore, the recent 
medical evidence does not indicate ankylosis of the left 
wrist, which might support a higher rating.  A July 1997 VA 
examination report shows that the range of motion was as 
follows: radial deviation was 10 degrees; ulnar deviation was 
25 degrees; dorsiflexion was 35 degrees; and palmar flexion 
was 40 degrees.  

VA clinical notes dated in July 1998 indicated that the 
veteran underwent a craniotomy with evacuation of an 
intracellular hematoma.  During initial evaluation for 
occupational therapy, it was reported he had 3/4 active range 
of motion in the wrist plane.  An undated report of a VA 
examination for housebound status or permanent need for 
regular aid and attendance, received in May 1999, indicated 
that he had unrestricted motion of the upper extremities.  

The Board is required to give consideration to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not the veteran raised them.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  As such, in evaluating 
service-connected disabilities, the Board considers 
functional impairment due to pain.  A determination of the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.10 (1999).  Under 38 C.F.R. § 4.40 (1999) 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior on motion.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.  Functional loss may be caused by pain "on 
use" or limitation of motion and that functional loss by 
either should be compensated at the same rate.  Id.  Under 38 
C.F.R. § 4.45 (1999) factors of joint disability include 
increased or limited motion, weakness, fatigability, or 
painful movement, swelling, deformity or disuse atrophy.  
Further, 38 C.F.R. §§ 4.40 and 4.45 together make clear that 
pain, supported by pathology and behavior, must be considered 
capable of producing compensable joint disability.  Id. 

The Schedule is intended to recognize painful motion with 
joint or periarticular pathology as productive of disability, 
and to recognize actually painful, unstable, or maligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint.  In this case, the 
examiner at the July 1997 VA examination disclosed that there 
were no deformities of the left wrist.  There was no 
hypertrophy of the navicular bone.  There was no abduction or 
adduction of the fingers.  Palpation of the left navicular 
did not elicit pain.  There was normal extension and flexion 
of the fingers.  There was no evidence of atrophy of the 
intrinsic, thenar or hypothenar muscles of the left hand.  
There were no neurological deficits or circulatory 
disturbances of the left hand or wrist.  He had a good grip 
in the left, although there was slightly more force in the 
right hand.  Furthermore, heat, crepitus, or swelling was not 
shown.  As such, functional loss evidenced by motor or 
sensory deficit in the left wrist has not been shown.  The 
Board finds that the subjective complaints of functional loss 
and pain do not warrant a higher evaluation for the veteran's 
service-connected left wrist.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  

Consequently, the Board will consider whether the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In this case, the 
evidence does not suggest that the veteran's disability 
produces such an exceptional or unusual disability picture as 
to render impractical the applicability of the regular 
schedular standard, thereby warranting the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1999).  This case does not present factors such as frequent 
periods of hospitalization or marked interference with 
employment due to this disability.  

In considering his comments relating his disorder to 
industrial impairment, as noted the veteran has suffered a 
cerebellar hemorrhage and it does not appear that he is 
currently employed.  Prior to his accident, he reported at 
the July 1997 VA examination that he worked in sales; 
however, he also indicated that he had not missed any time 
from work as a result of his service connected left wrist 
disability.  Although he indicated in correspondence received 
in March 1998 that he was unable to qualify for another sales 
position due to the requirement of heavy lifting, the 
assigned disability evaluation takes into account any loss of 
compensation due to his disability.  While the veteran 
reported that he is limited in his physical capabilities, 
there is no indication that he has missed an inordinate 
amount of time from work or that the disability unduly 
interfered with his employment to such a point that is not 
contemplated by the schedular 10 percent evaluation.  The 
veteran has not produced any documentation pertaining to his 
work performance.  

A review of the claims file does not show that this service-
connected left wrist disorder has resulted in 
hospitalization.  Although he complains of pain, he is 
adequately compensated at 10 percent for his left wrist 
disability.  The disability picture of the left wrist is not 
so unusual as to make the application of the regular 
schedular standards impracticable.  The Board concludes that 
the record as a whole does not indicate that this disability 
warrants the assignment of an extraschedular evaluation.


ORDER

The claim for an increased rating for the residuals of a 
fracture of the left wrist is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

